number release date id office uilc cca_2010051408592137 -------- from -------------------- sent friday date am to cc subject re possible munro situation if the taxpayer reported a dollar_figuredetermine a deficiency on approximately dollar_figure loss and we have a dollar_figure of net_income non-tefra adjustment we would if we if ignore the net_income from the partnership also about dollar_figure the starting reported amount would be a negative dollar_figure this would result in a de minimus deficiency when the tefra proceeding is over we will likely only be able to asses additional partnership income and we will have forgone our ability to assess a deficiency on the dollar_figure of net non-tefra income so i agree that we should not use the munro computations under this scenario
